Citation Nr: 0112475	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pulmonary 
sarcoidosis, and, if so, whether the claim can be granted.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
October 1982.  

This appeal arises from an April 1995 rating decision of the 
Roanoke, Virginia, regional office (RO) which determined the 
veteran had failed to submit new and material evidence to 
reopen the claim of service connection for pulmonary 
sarcoidosis.  The notice of disagreement was received in June 
1995.  The statement of the case was issued in November 1998.  
The veteran's substantive appeal was received in November 
1998.  

The record shows that the veteran requested that he be 
scheduled for personal hearing before a Member of the Board 
of Veterans' Appeals (Board), but that he failed to report a 
personal hearing that had been scheduled on January 24, 2001.  
Numerous attempts were made to contact the veteran in order 
to reschedule the hearing.  There was no success in reaching 
the veteran and the matter was forwarded to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In June 1992, the RO denied service connection for 
sarcoidosis based, in part, upon a finding that there was no 
evidence that the veteran suffered from any type of chronic 
lung disorder during his active military service. 

2.  The evidence received since the RO's June 1992 decision 
shows that the veteran complained of chest pain or pressure 
at the time of his service discharge, and that he was noted 
to have recently received treatment for chest congestion.






CONCLUSIONS OF LAW

1.  The June 1992 rating decision that denied service 
connection for sarcoidosis was a final decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 (2000).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for pulmonary 
sarcoidosis.  38 U.S.C.A. § 5108 (West 1991); Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary review of the record discloses that the veteran 
initially raised the issue of service connection for 
sarcoidosis in April 1992, and that, in a rating action dated 
in June 1992, service connection for sarcoidosis was denied.  
The RO found the veteran's service medical records were 
negative for chronic lung disease.  The RO acknowledged that 
the veteran received treatment for upper respiratory 
infection in October 1978.  However, it was held that the 
upper respiratory infection had been an acute condition.  
Following the receipt of evidence showing that the veteran 
had received treatment for pulmonary sarcoidosis in December 
1989, service connection for sarcoidosis and/or bronchitis 
was denied in July 1992.  The RO held there was no evidence 
establishing an etiological relationship between the 
veteran's military service and his diagnosed sarcoidosis.  
The record further discloses that the veteran was provided 
notice of the April 1992 rating decision, and that he did not 
initiate an appeal.  Accordingly, the April 1992 rating 
decision became final.  38 U.S.C.A. § 7105(c). 

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).  

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
adjudication.  Of particular significance in the present 
matter is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim, on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
April 1992 rating action is a final determination and was the 
last decision to address the issue of service connection for 
sarcoidosis, the evidence that is now to be considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  Such evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 
7 Vet.App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 
(1992).  See also Robinette v. Brown, 8 Vet.App. 69 (1995).  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Where a veteran served 90 days or more 
during peacetime service after December 31, 1946, and 
sarcoidosis becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2000).

The specified basis for the RO's denial in June 1992 was that 
the veteran had failed to submit any evidence showing 
treatment for a chronic lung problem in service or 
immediately thereafter.  However, at the time of the 1992 
rating action, the veteran's complete service medical records 
do not appear to have been considered.  The veteran submitted 
a copy of a Report of Medical History as part of his January 
1994 request to reopen his claim for service connection for 
sarcoidosis.  Taken as part of his Chapter 13 service 
discharge examination, the veteran gave a history of 
suffering from chest pain or pressure.  The findings of the 
examining physician, while not completely legible, appear to 
associate the veteran's complaints of chest pain with 
treatment he received for chest congestion in May 1982.  In 
other words, the previously unconsidered service medical 
record shows that the veteran received treatment for "chest 
congestion" shortly before his service discharge, and that 
he complained of chest pain at the time of his discharge 
examination.  This evidence is new and material because it 
suggests that the veteran may have suffered from some type of 
chronic respiratory disorder at the time of his service 
discharge.  Accordingly, the new evidence is not merely 
cumulative of other evidence of record, and must be 
considered in order to fairly decide the merits of the 
veteran's claim.


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for pulmonary sarcoidosis.  To 
this extent only, the appeal is allowed.


REMAND

As referenced above, the RO found no new and material 
evidence to reopen and the Board finds that such new and 
material evidence has in fact been received (thus reopening 
the claim).  Thus, the case must be remanded to the RO for a 
de novo review of the entire record unless there would be no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  This review must be performed after ensuring that 
the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).

As briefly discussed above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this statute 
eliminates the requirement for the filing of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supersedes the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet.App. 477 (1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet.App. 174 
(2000) (per curiam), which had held that VA cannot assist in 
the development of a claim which is not well grounded.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001), see also Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown; VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 38 
U.S.C. § 5103A(a)).  

The veteran reports that he has suffered from respiratory 
problems since the time of his service discharge.  He asserts 
his diagnosis and treatment for sarcoidosis in 1989 was 
related to his in-service respiratory problems.  He contends 
that he continues to suffer from the residuals of his 
sarcoidosis.  In order to properly comply with the duty to 
assist, the veteran should be advised that submitting medical 
evidence showing treatment for respiratory problems, to 
include sarcoidosis, between 1982 and 1989 would be useful in 
developing his claim for service connection.  The RO should 
also inform the veteran that a statement from any medical 
professional attesting to a relationship between any current 
respiratory disorder and his military service would be useful 
in establishing his claim for service connection.  

Regarding the provision pertaining to medical examinations, 
the VCAA states:

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as amended at 38 U.S.C. § 5103A(d)).

The record shows that the veteran received treatment for 
various respiratory infections in service, and that he 
complained of chest pain or pressure at the time of his 
service discharge.  There is some evidence of a chronic 
respiratory disorder in service.  Further, as noted above, 
the veteran contends that he suffered continuously from 
respiratory problems until he was diagnosed and treated for 
sarcoidosis in 1989.  The Board believes that an examination 
is required in order to determine the etiology of the 
veteran's current respiratory disorder, if any.  The Court 
has held that the Board, in rendering its final decision, 
must consider independent medical evidence in support of 
recorded findings, rather than provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991). VA's duty to assist 
veterans also includes the procurement of medical opinions 
where necessary.  See Ashley v. Brown, 6 Vet.App. 52 (1993) 
(obtaining an advisory medical opinion is a viable way for 
the Board to fulfill its duty to assist an appellant).

The importance of undergoing this examination, to ensure 
adequate clinical findings, should be emphasized to the 
veteran.  The veteran is hereby advised, in that regard, that 
failure to report, without good cause, for an examination 
scheduled in connection with his claim for service 
connection, could result in denial of that claim.  38 C.F.R. 
§ 3.655 (2000).

Finally, the Board notes that the veteran filed a request to 
reopen the claims of service connection for a low back 
condition and the residuals of frostbite injuries of the 
hands, feet, and knees in January 1994.  These claims had 
been previously denied, respectively, in June and December 
1992.  In a letter dated on April 10, 1995, the veteran was 
advised that his previously denied claims for service 
connection would not be reopened because he had failed to 
submit new and material evidence. 

A statement was received from the veteran in June 1995.  
Therein, the veteran indicated that he had received the RO's 
letter of April 10, 1995, , and that he was planning on 
retaining an attorney to assist him with his claims.  He also 
stated "I'm letting you know in writing I want an appeal and 
all paperwork" for his case.  The Board finds that this 
statement was clearly intended to serve as a Notice of 
Disagreement with the April 1995 rating decision.  See 
38 C.F.R. § 20.201 (2000).  The filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that, once an NOD has been filed, the requirement 
that the RO issue a Statement of the Case is a procedural 
matter requiring remand.  See Manlincon v. West, 12 Vet.App. 
238 (1999); see also Godfrey v. Brown, 5 Vet.App. 127, 132 
(1993).  The Board is aware that the veteran has sought to 
"reopen" his claims for service connection on numerous 
occasions since the April 1995 decision, and that he has been 
repeatedly informed by the RO of the need to submit new and 
material evidence to reopen his claim.  Nevertheless, this 
history does not obviate VA's responsibility to exercise due 
process of law.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him for 
any respiratory disorder, to include sarcoidosis, 
since service discharge.  The veteran should be 
advised that this evidence might include, but not 
be limited to, copies of medical examinations 
(employment, insurance, or otherwise) that may 
have been performed after his service discharge or 
any records of treatment that may have been 
undertaken during his period of incarceration 
(i.e., 1986-89.  After securing the necessary 
releases, the RO should obtain all records not 
already included in the claims folder should be 
obtained and associated with the claims folder.  



In addition, the RO should inform the veteran that 
a statement from a medical professional attesting 
to a relationship between his military service and 
any identified respiratory disorder would be 
useful in establishing service connection for that 
disability.

2.  After the foregoing has been completed, the RO 
should schedule the veteran for a VA pulmonary 
examination to determine the etiology of his 
sarcoidosis.  The veteran should be properly 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand, must be made 
available to the examiner(s) prior to examination.  
Receipt and review of the claims folder should be 
acknowledged in the examination report.  Such 
tests as the examiners deem necessary should be 
performed.  

After reviewing the claims folder and 
obtaining a detailed history from the 
veteran, the examiner should identify all 
current respiratory disabilities suffered 
by the veteran.  The examiner should also 
be asked to determine whether it is at 
least as likely as not that there is an 
etiological relationship between any 
identified respiratory disorder, to 
include sarcoidosis, and the veteran's 
active military service.  A complete 
rationale should be provided for all 
opinions reached.  


3.  The RO should furnish the veteran and his 
representative with a Statement of the Case (SOC) 
on the issue whether new and material evidence 
has been submitted to reopen the claims of 
service connection for a low back disorder and 
the residuals of frostbite injuries of the hands, 
feet, and knees.  The SOC should thoroughly 
discuss all evidence received since the April 
1995 decision.  The SOC should include citations 
to all pertinent regulations.  There should also 
be included with this document information 
concerning the need to file a substantive appeal 
on this issue if the Board is to address it.  A 
VA Form 9 should be provided for the veteran's 
use. The veteran needs to be informed that he 
must file a substantive appeal in response to the 
SOC if he wishes the Board to consider the issue 
addressed therein.

4.  Following completion of the foregoing, the RO 
should review the claims folder to ensure that 
all development actions have been conducted and 
completed in full.  If any development is 
incomplete, including absence from the medical 
reviews of  all opinions requested, appropriate 
corrective action is to be implemented.

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the above mentioned development 
actions have been conducted and completed in 
full. In doing so, all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, should be completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.

6.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence applicable 
law and regulations considered pertinent to 
the issue currently on appeal, to include the 
provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309 
and 38 C.F.R. § 3.655, if appropriate.  An 
appropriate period of time should be allowed 
or response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



